El Juez Pbesidente Señob del Tobo,
emitió la opinión del tribunal.
Se acusó y condenó a Ramón Rosado, Jr., como autor de un delito de homicidio involuntario cometido en la persona de Eladio Cortés, al guiar negligentemente un automóvil. Intervino un jurado. La corte impuso al culpable dos años de presidio.
El alegato presentado para sostener la apelación no con-tiene un señalamiento separado de errores. -Se divide en dos partes que se titulan: “Antecedentes del Caso” y “Prueba en el Caso.” Sostiene que no se demostró la grave negli-gencia por parte del acusado que de acuerdo con la jurispru-dencia que cita sería necesaria para declararlo culpable del delito que se le imputó. El alegato del fiscal es completo tanto en el análisis de los becbos como en la exposición de la ley y de la jurisprudencia aplicables.
Hemos examinado la prueba a la luz especialmente de los casos de El Pueblo v. Casanovas, 38 D.P.R. 220, El Pueblo v. Blandford, 23 D.P.R. 625 y El Pueblo v. Francis, 19 D.P.R. 692 y creemos que es bastante.
*652El golpe terrible inferido a la víctima, el sitio de la carre-tera en que ocurrió el accidente y las gráficas expresiones de Marcelina Hernández que iba por la carretera y al ver venir el carro del acusado a velocidad y otro en dirección opuesta y un truck a la derecha dijo: -“Me puede atrapillar y me tiré a la cuneta, y dije: a morir aquí,” y de Alejo Candelaria que explica que se encontraba frente a un cafetín a orillas de la carretera con un policía y al pasar el carro del acusado dijo al policía: “Fíjese en la velocidad que lleva ese carro” y “al momento de decir al policía, mire la velo-cidad del carro, se sintió, ‘lo mató, lo mató,’ gente que lo decía . . revelan de modo elocuente las circunstancias del caso. El grado de velocidad que permite la ley fue aparentemente excedido en forma tal y bajo tales circuns-tancias que pone de manifiesto la temeraria conducta del acusado. No hay motivo justificado alguno para revocar la sentencia.

Debe declararse el recurso sin lugar.